Citation Nr: 1106858	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, for a 
grant of service connection for diabetes mellitus, type II, for 
the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The appellant is the widow of a Veteran who served on active duty 
from July 1968 to February 1970.  The Veteran died in December 
2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In February 2009, the Board remanded for further development.  
The Board specifically instructed the RO to provide the appellant 
with all VCAA notice obligations in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, implementing regulations, 
interpretative precedent court decisions, and any other 
applicable legal precedent concerning the claim for an effective 
date earlier than May 8, 2001, for the grant of service 
connection for diabetes mellitus, type II; and to readjudicate 
the claim.  The appellant was subsequently furnished a March 2009 
letter complying with the notification requirements set forth in 
the Board's February 2009 remand instructions, and the claim was 
readjudicated in a November 2009 supplemental statement of the 
case.  Thus, there is compliance with the Board's remand 
instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).


FINDINGS OF FACT

1.  Regulations were amended to allow service connection for 
diabetes mellitus, type II, on a presumptive basis effective May 
8, 2001.

2.  The Veteran was shown to have been diagnosed with diabetes 
mellitus, type II, in December 1998. 

3.  The Veteran filed for service connection for diabetes 
mellitus, type II, due to herbicide exposure on May 4, 2001. 

4.  Service connection for diabetes mellitus, type II, was 
granted effective May 8, 2001, on the basis of a regulation that 
recognized diabetes mellitus as a disease for which presumptive 
service connection could be granted on the basis of herbicide 
exposure.  


CONCLUSION OF LAW

The criteria for an effective date of May 4, 2001, for the grant 
of service connection for diabetes mellitus, type II, have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.114, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in March 2009 and September 2009, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified her of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence that 
she was expected to provide.  That letters also notified the 
appellant of the process by which effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was subsequently readjudicated in a November 2009 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure 
to afford statutory notice to the claimant prior to an initial 
rating decision by issuing a notification letter after the 
decision, readjudicating the claim, and notifying the claimant of 
such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the 
appellant with respect to the issue decided herein in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2010).  Service treatment records have been associated with the 
claims file.  All identified and available treatment records have 
been secured.  The appellant and her representative have not 
contended otherwise.  Additionally, the appellant declined to 
present personal testimony on her claim.  Thus, the duties to 
notify and assist have been met. 
Analysis

In this case, the Veteran applied for service connection for 
diabetes mellitus, type II in May 2001.  Coincidentally, in May 
2001, the regulations were revised to include diabetes mellitus 
in the list of diseases to which the presumption of service 
connection applies for veterans who were exposed to Agent Orange 
while in service.  See Disease Associated with Exposure to 
Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 
(May 8, 2001) (codified at 38 C.F.R. 
§ 3.309(e) (2010)).  The RO ultimately awarded the Veteran an 
earlier effective date of May 8, 2001, for his diabetes mellitus 
type, II, the date diabetes mellitus was added as a presumptive 
disease with exposure of Agent.

Periodic monetary benefits to which a veteran was entitled at the 
time of death, under existing ratings or decisions, or based on 
evidence in the file at the date of death, and due and unpaid, 
shall upon the death of the veteran be paid to certain survivors 
including his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2002 
& Supp. 2010).  Evidence in the file at date of death means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death. 
38 C.F.R. § 3.1000(d)(4) (2010); Hayes v. Brown, 4 Vet. App. 353 
(1993).

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from service, 
or the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

The Veteran's initial compensation claim for service connection 
was received on May 4, 2001.  The appellant argues that the 
Veteran's effective date for diabetes mellitus, type II, should 
stem back to November 1998, the date of the Veteran's non-service 
connected pension claim.   The appellant alleges the Veteran 
specifically listed diabetes mellitus as one of his claimed 
disabilities and although he was awarded non-service connected 
pension at that time, he clearly intended on filing for service-
connection benefits as well, which was never adjudicated until 
the Veteran re-filed a claim in 2001.

A claim must be filed in order for any type of benefit to accrue 
or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 
(2010); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
A claim or an application is "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 
3.1(p) (2010); Brannon v. West, 12 Vet. App. 32 (1998); Lalonde 
v. West, 12 Vet. App. 378 (1999). An intent to apply for benefits 
is an essential element of any claim, whether formal or informal.  
Criswell v. Nicholson, 20 Vet. App. 501 (2006).  In particular, 
there is no provision in the law for awarding an earlier 
effective date based simply on the presence of the disability.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998) (noting that the 
mere presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek service 
connection for the disability).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  A Nehmer class 
member is a Vietnam veteran who has a covered herbicide disease.  
Covered herbicide diseases include Type 2 Diabetes [also known as 
type II diabetes mellitus or adult-onset diabetes)].  38 C.F.R. 
§ 3.816(b)(1),(2) (2010).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, the 
effective date of the award will be as follows:

(1)	 If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the award 
will be the later of the date VA received the claim on 
which the prior denial was based or the date the disability 
arose, except as otherwise provided in paragraph (c)(3) of 
this section.  A prior decision will be construed as having 
denied compensation for the same disease if the prior 
decision denied compensation for a disease that reasonably 
may be construed as the same covered herbicide disease for 
which compensation has been awarded. Minor differences in 
the terminology used in the prior decision will not 
preclude a finding, based on the record at the time of the 
prior decision, that the prior decision denied compensation 
for the same covered herbicide disease.

(2)	 If the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award 
will be the later of the date such claim was received by VA 
or the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section.  [The 
effective date for the regulation that added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  Liesegang v. Sec'y 
of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002)].  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i)	The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for 
compensation for the covered herbicide disability; or
(ii)	VA issued a decision on the claim, between May 3, 
1989, and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for 
which compensation has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the day 
following the date of the class member's separation from 
active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.  
38 C.F.R. § 3.816(c) (2010).

The Veteran's Form DD Form 214 indicates that he served in the 
Republic of Vietnam from December 1968 to February 1970.  

In May 2001, the Veteran submitted a statement requesting service 
connection for diabetes mellitus due to exposure to Agent Orange.  
There are two date stamps on his May 2001 statement requesting 
service connection, one dated May 4, 2001, and another dated May 
9, 2001.  In an August 2001 rating decision, the RO granted 
service connection for diabetes mellitus effective July 9, 2001.  
Subsequently in a June 2003 rating decision, the RO awarded the 
Veteran an earlier effective date of May 8, 2001, for his 
diabetes mellitus type, II, the date diabetes mellitus was added 
as a presumptive disease with exposure of Agent.  See Liesegang 
v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

In this case, the Veteran is a Nehmer class member within the 
meaning of 38 C.F.R. § 3.816(b)(1) and has a covered herbicide 
disease within the meaning of 38 C.F.R. 
§ 3.816(b)(2).  VA did not, however, deny a claim of service 
connection for diabetes mellitus between September 25, 1985, and 
May 3, 1989.  The appellant does not contend otherwise.  Thus, an 
earlier effective date is not warranted under 38 C.F.R. § 
3.816(c)(1) (2010).

However, the Veteran did submit a claim for diabetes mellitus 
between May 3, 1989, and May 8, 2001, the effective date for the 
regulation that added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides. Liesegang 
v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  As 
noted above, there are two date stamps on his May 2001 statement 
requesting service connection, one dated May 4, 2001, and another 
dated May 9, 2001.  Affording the appellant the benefit of the 
doubt, the Board will utilize the May 4, 2001, as the date of the 
Veteran's claim.  The evidence shows that the Veteran was 
diagnosed with diabetes mellitus by December 1998.  Thus, the 
later date of when such claim was received by VA (May 4, 2001) 
and the date the disability arose (December 1998) is the date the 
claim was received.  Accordingly, an earlier effective date of 
May 4, 2001 is warranted under the provisions of 38 C.F.R. § 
3.816(c)(2) (2010).

The appellant contends that an effective date of 1998 is 
warranted since the Veteran initially filed for nonservice-
connected pension in October 1998.  She argues that the Veteran 
intended to file for service connection for type II diabetes 
mellitus as he listed diabetes mellitus on his application.  On 
his November 1988 VA Form 21-526, Application for Compensation 
and Pension, the Veteran cited to diabetes mellitus as a 
disability.  The Board notes that a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid to any individual under the laws administered by VA. 
38 C.F.R. § 3.151(a) (2010).  A claim by a veteran for 
compensation may be considered to be a claim for pension; and a 
claim by a veteran for pension may be considered to be a claim 
for compensation.  Id.  However, in the case at hand, the Veteran 
was clear on his application that he intended to file for non-
service connected pension as he filled out the section for net 
worth.  The application's instructions clearly state that this 
section should be filled out "ONLY" if the applicant was filing 
for nonservice-connected pension.   Furthermore, the evidence 
prior to May 4, 2001, does not include any assertion from the 
Veteran that his diabetes mellitus resulted from his active 
military service.  The Board notes that the Veteran's claim for 
service connection for diabetes mellitus was granted on the basis 
of exposure to Agent Orange in Vietnam and the Veteran did not 
assert exposure to herbicides prior to his May 2001 claim.  

Finally, the Veteran did not submit a claim of service connection 
for diabetes mellitus within one year of his separation from 
service in February 1970.  The appellant does not contend 
otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is inapplicable and 
would not provide an earlier effective date.

In sum, the evidence shows that an effective date of May 4, 2001, 
for the grant of service connection for diabetes mellitus, type 
II, is warranted. 


ORDER

Entitlement to an effective of May 4, 2001, for a grant of 
service connection for diabetes mellitus, type II, for the 
purposes of accrued benefits, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


